

113 S2980 IS: Ensuring Equal Access to Treatments Act of 2014
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2980IN THE SENATE OF THE UNITED STATESDecember 4, 2014Mr. Menendez (for himself, Mr. Kirk, and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to modify payment under the Medicare program for
			 outpatient department procedures that utilize drugs as supplies, and for
			 other purposes.1.Short titleThis Act may be cited as the Ensuring Equal Access to Treatments Act of 2014.2.Payment under the Medicare program for outpatient department procedures that utilize drugs as
			 suppliesSection 1833(t)(2)(G) of the Social Security Act (42 U.S.C. 1395l(t)(2)(G)) is amended by striking shall and all that follows and inserting the following:shall—(i)create additional groups of covered OPD services that classify separately those procedures that
			 utilize contrast agents from those that do not;(ii)create and implement, for services furnished after the date of the enactment of this
			 clause and in a budget neutral manner, additional groups of covered OPD
			 services that classify separately those procedures that utilize a drug
			 (other than contrast agents and diagnostic radiopharmaceuticals) that
			 both—(I)has a cost above the drug packaging threshold; and(II)functions as a supply when used in a diagnostic test or procedure;from those that do not; and.